Citation Nr: 0937499	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected left shoulder (non-dominant) radiculopathy.

2.  Entitlement to a compensable disability rating for 
service-connected right lower extremity radiculopathy.

3.  Entitlement to a compensable disability rating for 
service-connected left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
January 1985, from January 1991 to June 1991 and from April 
2000 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which reduced each of the enumerated 
disabilities above from 10 percent to noncompensable 
disability ratings.  The reduction was made effective from 
August 1, 2006.  The Veteran's March 2007 substantive appeal 
encompassed the issue of entitlement to a compensable rating 
for those disabilities as well as the propriety of the 
reduction.
 
A Travel Board hearing was held in February 2008, at the Las 
Vegas RO, before the undersigned Acting Veterans Law Judge.  
A transcript of that proceeding has been associated with the 
Veteran's claims file.

In August 2008, the Board issued a decision that determined 
that the reduction of the ratings assigned for the Veteran's 
upper left extremity radiculopathy and bilateral lower 
extremity radiculopathy, each reduced to noncompensable, was 
proper.  With respect to the claim for increased ratings, the 
Board observed that the Veteran had contended that his 
disabilities had worsened since his last VA examination.  The 
Board therefore remanded the Veteran's claims in order to 
provide him with proper VCAA notice and to afford him a VA 
examination.  A proper VCAA notice was sent in September 
2008.  The Veteran was scheduled for a VA examination in 
February 2009.  However, the Veteran's failed to report for 
this examination and did not provide a reason for his failure 
to appear, nor did he request that his examination be 
rescheduled.  The Court has long-held that the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Therefore, the Board finds that its remand 
directives have been substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The Veteran's left shoulder radiculopathy is not manifest 
by mild, incomplete paralysis.  

2.  The Veteran's right lower extremity radiculopathy is not 
manifest by mild, incomplete paralysis.  

3.  The Veteran's left lower extremity radiculopathy is not 
manifest by mild, incomplete paralysis.  

4.  The competent medical evidence of record does not show 
that the Veteran's service-connected left shoulder and 
bilateral lower extremities radiculopathy is so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for left 
shoulder radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8510 (2008).

2.  The criteria for a compensable disability rating for 
right lower extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for a compensable disability rating for left 
lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8520 (2008).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

A letter dated in September 2008 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The September 2008 letter 
also provided notice of the manner in which VA assigns 
initial ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this letter was 
not sent prior to the reduction of the Veteran's claims, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, he was provided ample time to 
respond with additional argument and evidence, the claims 
were readjudicated and an additional supplemental statement 
of the case was provided to the Veteran in August 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  




The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See 
Vazquez-Flores v. Peake, No. 08-7150 (Fed. Cir. Sept. 4, 
2009).  Therefore, the Board finds that adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board which complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claims, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records and private treatment records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.

The Veteran was also afforded VA examinations in December 
2005 and June 2007 in connection with his increased rating 
claims.  See 38 C.F.R. § 3.159(c)(4) (2008).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions obtained in 
this case were more than adequate, as they were predicated on 
a full reading of the private and VA medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record and provide a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 38 
C.F.R. § 3.159 (c)(4) (2008).

The Board observes that the Veteran was scheduled for an 
additional VA examination in February 2009, but that he 
failed to report for that examination.  However, "the duty 
to assist is not a one way street."  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); 38 C.F.R. § 3.655 (2008).  In a 
January 2009 letter, the Veteran was advised that failure to 
report for the scheduled examination may result in his claim 
being denied.  VA regulations provide that individuals for 
whom an examination has been scheduled are required to report 
for the examination.  See 38 C.F.R. § 3.326(a)(2008).  When, 
as here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2008).  Here, because the 
Veteran failed to report for his February 2009 VA examination 
without good cause, the claim will be rated on the evidence 
of record.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, the Board notes that the Veteran was 
initially granted service connection for left shoulder 
radiculopathy and bilateral lower extremity radiculopathy in 
a September 2003 rating decision.  A 10 percent disability 
rating was assigned for each disability.  In January 2006, 
the RO proposed to reduce these ratings to noncompensable and 
in April 2006, this was accomplished.  The Board upheld the 
reductions in an August 2008 decision.  As previously noted, 
the remaining issue of entitlement to compensable ratings 
were remanded for additional development.



In this case, the Veteran is currently in receipt of 
noncompensable disability evaluations for his service-
connected left shoulder radiculopathy, and right and left 
lower extremity radiculopathy, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8510 and 8520, respectively.  The 
Board notes that pursuant to the evidence of record, the 
Veteran is right handed.  Therefore, his left shoulder is his 
minor extremity.  

Pursuant to Diagnostic Code 8510, a 20 percent evaluation is 
assigned for mild incomplete paralysis of the upper radicular 
group (fifth and sixth cervicals) of either the major or 
minor upper extremity.  Moderate incomplete paralysis 
warrants a 40 percent evaluation for the major limb and a 30 
percent evaluation for the minor limb.  A 50 percent 
evaluation requires severe incomplete paralysis of the major 
upper extremity, while severe incomplete paralysis of the 
minor upper extremity warrants a 40 percent evaluation.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8510 (2008).  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2008).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, moderate degree.  Id.

Similarly, Diagnostic Code 8520 pertains to paralysis of the 
sciatic nerve.  A 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating is assigned for 
moderately severe incomplete paralysis.  A 60 percent rating 
is assigned for severe incomplete paralysis, with marked 
muscular atrophy.  An 80 percent rating is assigned for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2008).



In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to a compensable disability 
evaluation for his service-connected left shoulder 
radiculopathy or his right and left lower extremity 
radiculopathy.  

In September 2006, the Veteran's VAMC physician wrote a 
letter stating that the Veteran had been a patient since 
October 2003, and that he had chronic neck and low back pain 
with radiculopathy and neuropathy due to his service-related 
injury.  She continued that his condition was stable, but was 
debilitating and chronic. 

The Veteran was also afforded a VA examination in June 2007.  
The Veteran's current symptoms were described as sensory 
deficit of the ulnar nerve distribution in both upper 
extremities and pain in the shoulder to the elbow, more on 
the left than the right.  He also had lower extremity sensory 
deficit in the lateral thigh and calf area, in the posterior 
calf to the lateral foot.  He had pain in the back area with 
radiation to the buttock and posterior thigh, usually that 
pain radiated to the posterior thigh above the knee.  He 
stated that he treated his condition by taking tramodol, 
Naprosyn and "grin and bear it."  He stated that he had 
flares to a level of 8 or 9 [on a scale of 1 to 10] about 2 
times per month that lasted 1 or 2 days.  The flares were 
spontaneous but were influenced by doing a lot of computer 
work and studying.  Alleviation of distress occurred with 
rest, medications, and heat.  Impact on his daily life was 
moderate.  

Neurological examination of the upper extremities revealed 
equal reflexes, but hypoactive at the biceps, triceps and 
brachioradialis.  There was some decrease in sensation over 
the ulnar nerve distribution, both left and right upper 
extremities from the forearm to the digits four and five of 
each hand.  The Veteran stated that when he raised his arm 
above shoulder level it quickly went to sleep, which was 
relieved by dropping his arms.  The examiner noted the 
possibility of thoracic outlet syndrome, but this was later 
ruled out by subsequent nerve conduction studies.  

Neurological examination of the lower extremities revealed 
decreased sensation over the L5 to S1 dermatome in the left 
lower extremity, also slightly in the L2 dermatome in the 
left lower extremity that was the anterior thigh.  In the 
right lower extremity, there was decreased sensation in the 
S1 dermatome.  Lower extremity reflexes were brisk and 
present, intact and equal at the knee and ankle.  Straight 
leg raising was negative without pain.  Strength was four to 
five over five in all major muscle groups.  He was able to 
heel and toe walk and tandem walk normally.  

The June 2007 VA examiner diagnosed the Veteran with chronic 
neck pain with sensory deficit in the ulnar nerve 
distribution of both extremities and chronic low back pain 
with sensory deficit in both lower extremities of varying 
disk levels.  

As an addendum to this examination, the Veteran had a full 
neurologic consult and testing.  MRI of the cervical and 
lumbar spine revealed cervical and lumbar radiculopathy, 
bilateral, most likely due to neural foraminal narrowing and 
disk protrusion/bulging, respectively.  There was no evidence 
of thoracic outlet syndrome or ulnar nerve neuropathy.  The 
nerve conduction tests on both his upper and lower 
extremities were normal.  

A June 2007 consultation and electrodiagnostic diagnostic 
studies also showed normal EMG, normal nerve conduction 
studies and normal reflexes of both the upper and lower 
extremities, bilaterally.  This physician, who also performed 
the June 2004 electrodiagnostic studies, reiterated his 
conclusions that he found no evidence of neuropathy, myopathy 
or radiculopathy.

At his February 2008 hearing, the Veteran testified that he 
experienced daily numbness that was constant, and that he had 
difficulty sleeping.  Although he testified that his symptoms 
had increased in severity since the time of his most recent 
VA examination, as was noted above, the Veteran failed to 
report for a subsequently scheduled VA examination in 
February 2009.  

Therefore, the Board finds that the Veteran's radiculopathy 
of the left shoulder and the right and left lower extremities 
do not meet the criteria for a compensable evaluation.  As 
outlined above, there is no objective medical evidence that 
the Veteran suffers from mild, incomplete paralysis of his 
upper radicular group (fifth and sixth cervicals) or of the 
sciatic nerve.  Indeed, reference is made to an earlier 
consultation and electrodiagnostic studies dated in June 2004 
that showed that the Veteran had a normal EMG, normal nerve 
conduction studies and normal reflexes of both upper and 
lower extremities.  The doctor who performed the studies 
stated that he found no evidence of neuropathy, myopathy, or 
radiculopathy.  The more recent medical evidence does refute 
this negative finding.  

The Board must emphasize that the Veteran was provided an 
opportunity to appear for a VA examination...  Such evidence 
would have been valuable in determining whether or not there 
is objective evidence of incomplete paralysis.  However, as 
noted, the Veteran failed to report for his examination; and, 
therefore, the Board must rely on the evidence of record, 
which again is negative for any objective findings.  In other 
words, despite the Veteran's contentions that his 
radiculopathy of the left shoulder and right and left lower 
extremities has worsened, there is no objective medical 
evidence of record which would suggest a mild incomplete 
paralysis warranting a compensable rating.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7 (2008).

III.  Extraschedular Consideration

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
radiculopathy of the left shoulder and bilateral lower 
extremities is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).
In this case, the Veteran has not contended that his service-
connected radiculopathy of the left shoulder and bilateral 
extremities has caused frequent periods of hospitalization or 
marked interference with his employment.  In this regard, at 
the June 2007 VA examination, the Veteran reported that he 
was a full-time student.  Although he said that studying and 
computer work aggravated his symptoms, he continued that they 
were alleviated by rest, medications and heat.  Thus, the 
evidence of record did not indicate, nor did the Veteran 
contend, that he had marked interference with employment due 
solely to his service- connected radiculopathy of the left 
shoulder and right and left lower extremities.  Additionally, 
the Board finds that the rating criteria to evaluate 
radiculopathy of the left shoulder and right and left lower 
extremities reasonably describe the claimant's disability 
level.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable disability rating for service-
connected left shoulder radiculopathy is denied.

Entitlement to a compensable disability rating for service-
connected right lower extremity radiculopathy is denied.

Entitlement to a compensable disability rating for service-
connected left lower extremity radiculopathy is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


